330 S.W.3d 547 (2010)
STATE of Missouri, Respondent,
v.
Tommy J. GLENN, Appellant.
No. ED 94170.
Missouri Court of Appeals, Eastern District, Division Four.
November 30, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2011.
Application for Transfer Denied March 1, 2011.
Kent Denzel, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Tommy J. Glenn (Defendant) appeals from a judgment entered upon his conviction, following a jury trial, of first-degree child molestation. The trial court sentenced Defendant to fourteen years of imprisonment. Defendant argues that the trial court should have excluded from trial Defendant's confession, as well as testimony that the victim received a phone call to persuade her not to testify. Finding no error, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal *548 and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).